DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/31/2021 has been entered.
Claims 1, 2, 6, 8, and 9 stand currently amended.
Applicant’s amendment to the Title has overcome the objection to the Specification previously set forth in the Non-Final Office Action mailed 12/31/2020.
Applicant’s amendments to claims 1, 8, and 9 have overcome the 35 U.S.C. 101 rejections to claims 1, 3-5, 8, and 9 as previously set forth in the Non-Final Office Action mailed 12/31/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please replace claim 1 with the following:
1. A failure prediction apparatus comprising: a memory; and 
a processor coupled to the memory and configured to: 
acquire a score based on an output of each of a plurality of sensors associated with each of a plurality of circuit arrangement regions, in each of the plurality of circuit arrangement regions a logic circuit constructed by programming is arrangeable; 
tabulate the scores from the plurality of circuit arrangement regions;
determine tabulating 
reconstruct.

Please replace claim 8 with the following:
8. A failure prediction method executed by a processor included in a failure prediction apparatus, the method comprising:
acquiring a score based on an output of each of a plurality of sensors associated with each of a plurality of circuit arrangement regions, in each of the plurality of circuit arrangement regions a logic circuit constructed by programming is arrangeable;
tabulating the scores from the plurality of circuit arrangement regions;
determining tabulating 
	reconstructing the logic circuit arranged in a circuit arrangement region which is determined to have the possibility of the occurrence of the failure.

Please replace claim 9 with the following:
9. A non-transitory computer-readable recording medium storing a program that causes a processor included in a failure prediction apparatus to execute a process, the process comprising:
acquiring a score based on an output of each of a plurality of sensors associated with each of a plurality of circuit arrangement regions, in each of the plurality of circuit arrangement regions a logic circuit constructed by programming is arrangeable;
tabulating the scores from the plurality of circuit arrangement regions;
determining tabulating 
reconstructing the logic circuit arranged in a circuit arrangement region which is determined to have the possibility of the occurrence of the failure.

Authorization for this examiner’s amendment was given in an interview with Raphael Valencia, Reg. No. 43,216, on April, 08, 2021.


Allowable Subject Matter
Claims 1-16 are allowed.
  The following is an examiner’s statement of reasons for allowance:

For Claims 1, 8, and 9: “tabulating the scores from the plurality of circuit arrangement regions; determining a possibility of an occurrence of a failure with respect to each of the plurality of circuit arrangement regions based on the tabulating;”
For Claim 10: “tabulating the failure scores from the plurality of circuits;
determining whether a failure is possible for at least one of the plurality of circuits based on the tabulating;”
As given in the Non-Final rejection mailed 12/31/2020, Maillard in view of S. Lopez-Buedo teaches a plurality of sensors that acquire data regarding plurality of circuits. Maillard teaches storing and reading of the sensor data, determination against a threshold, and possibility of failure. Aida et al. (U.S. Patent Application Publication No. US 2006/0236209 Al) teaches partial reconfiguration in an integrated circuit when fault is detected. None of these references taken either alone or in combination with the prior art of record disclose “tabulating the failure scores from the plurality of circuits; determining whether a failure is possible for at least one of the plurality of circuits based on the tabulating" in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raasch (US 2019/0051363 A1) teaches providing wear spreading among die regions (i.e., one or more circuits) in an integrated circuit or among dies by using operating condition data in addition to or instead of environmental data such as temperature data, from each of a plurality of die regions. Control logic produces a cumulative amount of time each of the plurality of die regions has spent at an operating condition based on operating condition data wherein the operating condition data is based on at least one of the following operating characteristics: frequency of operation of the plurality of die regions, an operating voltage of the plurality of die regions, an activity level of the plurality of die regions, a timing margin of the plurality of die regions, and a number of detected faults of the plurality of die regions. The method and apparatus spreads wear among the plurality of same type of die regions by controlling task execution among the plurality of die regions using the die wear-out data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408)918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114